5 N.Y.2d 1034 (1959)
In the Matter of Veronica E. T. Maxted, Appellant,
v.
Marine Midland Trust Company of New York, as Trustee, Respondent.
Court of Appeals of the State of New York.
Argued January 19, 1959.
Decided March 13, 1959.
Stoddard B. Colby, Herman A. Heydt, Jr., and Rosemary Edelman for appellant.
Walter E. Warner, Jr., and Gerald FitzGerald for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, without costs; no opinion.